Citation Nr: 1029022	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-36 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date beyond December [redacted], 2008, for Dependents' 
Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to May 
1984; he died in April 1997.  The appellant is the Veteran's son.

In September 2007, the Muskogee VA Regional Office awarded the 
appellant educational benefits, and informed him that his 
delimiting date for DEA benefits was December [redacted], 2008.  The 
Veteran appealed this September 2007 decision, disagreeing with 
the December [redacted], 2008 delimiting date.


FINDINGS OF FACT

1. The appellant was born on December [redacted], 1982.

2.  The appellant's eligibility for Chapter 35 education benefits 
was established based on the death of his father in April 1997 
from a service-connected disability, and a delimiting date of 
December [redacted], 2008, the appellant's 26th birthday, was assigned 
for termination of DEA benefits.

3.  The appellant did not pursue education by using DEA benefits 
until 2007; he did not suspend his pursuit of an education after 
he started.


CONCLUSION OF LAW

Entitlement to a delimiting date for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35 beyond December [redacted], 
2008, is not warranted.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 21.3040, 21.3041, 21.3043 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's father, a Veteran, died of a service-connected 
disability in April 1997.  The appellant is his son.  The 
appellant was born on December [redacted], 1982.  Therefore, he turned 18 
years old in December 2000, and 26 years old in December 2008.

In August 2002, the appellant applied for dependents' educational 
assistance (DEA) benefits.  On his application, the appellant 
reported that his expected enrollment date in Clark College was 
September 2002, and that he hoped to obtain an associate in arts 
degree.  In September 2002, the appellant was sent a Certificate 
of Eligibility which stated that he was entitled to 45 months of 
full-time benefits to use by December [redacted], 2008.  The appellant 
did not attend classes at Clark College.  In August 2007, the 
appellant submitted another application for dependents' 
educational assistance benefits, and was again approved with a 
December [redacted], 2008 delimiting date.  This time he enrolled at 
Clackamas Community College, and started his first semester in 
September 2007.  In August 2008, the appellant submitted a 
statement expressing his belief that his DEA benefits should be 
extended beyond the December [redacted], 2008, delimiting date.  The 
appellant explained that although he began the application 
process for DEA benefits in 2002, due to emotional and 
psychological problems arising from his inability to cope with 
his father's death in 1997, he was unfit for college and unable 
to enroll.  He explained that his father's death led to his 
extreme depression, and drug and alcohol abuse.  However, he 
stated that he had come a long way since his father's death, and 
was finally able to attend college.  The appellant reported that 
he started attending college full time in September 2007.

The facts in this case are undisputed.  The appellant was born on 
December [redacted], 1982.  His father died in April 1997.  His initial 
claim for DEA benefits was received in August 2002.  In September 
2002, the appellant was granted DEA benefits; and a delimiting 
date of December [redacted], 2008, was assigned.  The appellant has 
appealed for an extension of the December [redacted], 2008, delimiting 
date.

DEA benefits are provided pursuant to 38 U. S. Code Chapter 35 to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those who died of a service-
connected disability, and one such qualifying group of dependents 
consists of the children of such veterans.  38 U.S.C.A. 
§ 3501(a)(1)(A); 38 C.F.R. § 21.3041(b).

Generally, the basic ending (delimiting) date for DEA benefits is 
the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 
C.F.R. § 21.3040 (a), (b), (c).  The delimiting date may be 
modified if certain circumstances occur between the eligible 
person's 18th and 26th birthdays, but these exceptions apply to 
children who are already enrolled in an ongoing course of 
approved educational DEA benefits and, due to certain events, 
warrant an extension of their delimiting ending date as a result.  
See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 
21.3043.

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible 
child's ending date may be extended beyond his 26th birthday in 
certain cases, but not to exceed his 31st birthday, if the 
eligible child's program of education has been suspended due to 
conditions determined to be beyond his control as listed at 38 
C.F.R. § 21.3043.  If it is found that a suspension of a program 
of education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for the 
length of the period of suspension, but not beyond the eligible 
person's 31st birthday.  38 C.F.R. § 21.3041(g).  This provision, 
however, only applies in situations where a claimant is already 
in receipt of Chapter 35 educational assistance benefits and is 
pursuing his education, but had to suspend his education because 
of certain events beyond his control.  An extension is also 
available if an eligible child is ordered to active duty or 
involuntarily ordered to full-time National Guard duty during his 
period of eligibility.  38 C.F.R. § 21.3041(h).

In this case, the delimiting date of the appellant's eligibility 
for Chapter 35 benefits has passed and there is no indication 
that he is eligible for an extension.  Specifically, although the 
regulations allow for the extension of a period of eligibility in 
certain instances where the eligible individual suspends a 
program due to conditions determined to be beyond his control, 
see 38 C.F.R. § 21.3043, in this case, the salient point to be 
made is that the appellant has not at any point been enrolled and 
attending classes and suspended his program of study.  Although 
he applied for DEA benefits in September 2002 with the intent of 
beginning a program of study in 2002, as explained by the 
appellant himself, he never enrolled in college until 2007.  
There is no evidence that he suspended his program of study once 
he started.  In fact, the appellant himself does not contend that 
he suspended a program of study in which he was enrolled during 
his eligibility period.  Instead, as noted above, he asserts that 
he was prevented from initiating his chosen program of education 
due to emotional and psychological problems stemming from his 
father's death in 1997.  

Therefore, because the appellant has not at any time suspended 
his educational program, the circumstances noted in 38 C.F.R. 
§ 21.3043 allowing for extension are not met.  An extension of 
the delimiting date may not be granted.  See 38 C.F.R. 
§ 21.3043(a) -(d) listing the circumstances VA considers beyond 
an eligible person's control, including: (a) being appointed by 
the responsible governing body of an established church, 
officially charged with the selection and designation of 
missionary representatives, to serve the church in an official 
missionary capacity; (b) suspension of a program of study in 
which he was enrolled during his period of eligibility because of 
immediate family or financial obligations beyond his control that 
required him to take employment or otherwise suspend the pursuit 
of his program; (c) unavoidable conditions that arose in 
connection with his employment which precluded pursuit of a 
program of study in which he was enrolled during his period of 
eligibility; (d) suspension of a program of study in which he was 
enrolled during his period of eligibility due to his own illness 
or the illness or death of an immediate family member. 

Moreover, he has presented no evidence of any military service 
performed by himself during his period of eligibility, so the 
provisions of 38 C.F.R. § 21.3041(g) and (h) that allow for 
extension are not helpful to him.

Finally, the Board notes that 38 C.F.R. § 21.3041(g) call for an 
extension of the period of eligibility ending date to the end of 
the quarter or semester when the eligible child's period of 
eligibility ending date (in this case, December [redacted], 2008), occurs 
while the child is enrolled in an educational institution.  
However, in this case, the evidence of record shows that the 
appellant was enrolled from September 29, 2008 through December 
13, 2008, when it appears that the semester ended.   As such, 
this provision is not applicable because the evidence does not 
show that the appellant was enrolled at the time his eligibility 
period ended-December [redacted], 2008, and further, it appeared that 
the semester ended on December 13, 2008.

The Veteran has argued that being prevented from initiating a 
chosen program should be viewed the same as having to suspend a 
program for good reasons; however, the regulatory criteria 
governing eligibility for the receipt of Chapter 35 educational 
assistance benefits for a child are clear and specific, and the 
Board is bound by these criteria.  38 U.S.C.A. § 7104.  (The 
statute and implementing regulations regarding spouses of 
veterans differs from the rules regarding children, which 
difference underscores the intent to treat the two groups 
differently.  See i.e., 38 U.S.C.A. § 3512(b)(2) (West 2002 & 
Supp. 2010); 38 C.F.R. § 21.3047 (2009).)  

As the facts are not in dispute, and because this case turns on 
application of the law, the appellant's request for an extension 
of his delimiting date for educational assistance benefits under 
Chapter 35 must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the 
evidence, is dispositive of a claim, such claim should be denied 
because of the absence of legal merit or the lack of entitlement 
under the law).


ORDER

Entitlement to an extension of the delimiting date beyond 
December [redacted], 2008, for educational assistance benefits under 38 
U.S.C. Chapter 35 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


